Citation Nr: 0907177	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  06-14 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
memory loss, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for dizziness, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

4.  Entitlement to service connection for left side numbness, 
to include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

5.  Entitlement to service connection for nausea, to include 
as a qualifying chronic disability under 38 C.F.R. § 3.317.

6.  Entitlement to service connection for neck pain, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

7.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to 
November 1993.  This matter comes properly before the Board 
of Veterans' Appeals (Board) on appeal from a rating decision 
by the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

The veteran's claims based on entitlement to service 
connection are addressed in the Remand portion of the 
decision below and are remanded to the RO via the Appeals 
Management Center, in Washington, DC.


FINDINGS OF FACT

1.  A December 1999 rating decision denied the veteran's 
claims of entitlement to service connection for severe 
headaches and memory loss as due to an undiagnosed illness.


2.  Evidence associated with the claims file since the 
December 1999 rating decision was not of record at the time 
of the December 1999 decision and relates to unestablished 
facts necessary to substantiate the veteran's claims of 
entitlement to service connection for memory loss and 
headaches, to include as qualifying chronic disabilities 
under 38 C.F.R. § 3.317.


CONCLUSIONS OF LAW

1.  The evidence received since the December 1999 rating 
decision is new and material, and the claim of entitlement to 
service connection for memory loss, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317, is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2008).

2.  The evidence received since the December 1999 rating 
decision is new and material, and the claim of entitlement to 
service connection for headaches, to include as a qualifying 
chronic disability under 38 C.F.R. § 3.317, is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the new and material 
evidences issues as the Board is taking action favorable to 
the veteran by reopening the claims.  As such, this decision 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).

An unappealed rating decision in December 1999 denied the 
veteran's claim of entitlement to service connection for 
severe headaches and memory loss as due to an undiagnosed 
illness on the basis that there was no medical evidence of 
record of these symptoms.  The relevant evidence of record at 
the time of the December 1999 rating decision consisted of 
the veteran's service treatment records.
 
The veteran did not file a notice of disagreement after the 
December 1999 rating decision.  Therefore, the December 1999 
rating decision is final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2008).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

Although the RO determined in February 2006 that new and 
material evidence was presented to reopen these claims, this 
decision is not binding on the Board.  The Board must first 
decide whether evidence has been received that is both new 
and material to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 
(1993) (Board reopening is unlawful when new and material 
evidence has not been submitted).  Consequently, the Board 
will adjudicate the question of whether new and material 
evidence has been received, furnishing a complete explanation 
as to its reasons and bases for such a decision.

In January 2005, a claim to reopen the issues of entitlement 
to service connection for memory loss and headaches, to 
include as a qualifying chronic disabilities under 38 C.F.R. 
§ 3.317, was received.  The relevant evidence of record 
received since the December 1999 rating decision includes 
numerous VA and private medical records dated from August 
2004 to April 2006.  All of the evidence received since the 
December 1999 rating decision is "new" in that it was not 
of record at the time of the December 1999 decision.  In 
addition, many of these new medical records include objective 
evidence of the veteran's claimed symptomatology and state 
that they cannot be associated with a known diagnosis.

As such, the new medical records raise a reasonable 
possibility of substantiating the veteran's claims.  
Accordingly, the veteran's claims of entitlement to service 
connection for memory loss and headaches, to include as 
qualifying chronic disabilities under 38 C.F.R. § 3.317, are 
reopened.


ORDER

As new and material evidence has been submitted, the claim of 
entitlement to service connection for memory loss, to include 
as a qualifying chronic disability under 38 C.F.R. § 3.317, 
is reopened; to this extent the appeal is allowed.

As new and material evidence has been submitted, the claim of 
entitlement to service connection for headaches, to include 
as a qualifying chronic disability under 38 C.F.R. § 3.317, 
is reopened; to this extent the appeal is allowed.


REMAND

The veteran seeks service connection for multiple medical 
disorders and claims that they are symptoms of an undiagnosed 
illness under the provisions of 38 C.F.R. § 3.317 (2008).  
The evidence of record shows that the veteran served in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Compensation is therefore warranted for any chronic 
disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011; and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117 (2002); 38 C.F.R. § 3.317 
(2008).


In this case, the veteran's post-service medical records 
include numerous reports of the veteran's claimed 
symptomatology.  Multiple private and VA medical reports 
indicated that there was no known diagnosis for these 
symptoms, and stated that Gulf War Syndrome could be a 
possible diagnosis.  The veteran's claims have been denied on 
the basis that they have been related to an actual diagnosis 
and that this diagnosis is not related to military service.  
Such a finding is based on an October 2005 VA medical 
opinion.  However, this is the only medical evidence of 
record which has ascribed the veteran's symptoms to a 
concrete diagnosis.  Not only do numerous medical records 
dated prior to October 2005 state that there was no known 
diagnosis for the veteran's symptoms, a subsequent April 2006 
private medical report also stated that there was no "clear 
neurological explanation for the [veteran's] symptoms."  
Accordingly, the medical evidence of record does not include 
a clear determination as to whether the veteran's symptoms 
have been associated with a diagnosis.

In addition, even if the veteran's symptoms are found to be 
associated with a known diagnosis, there is no medical 
evidence of record that addresses whether or not this 
diagnosis is directly related to military service.  
Significantly, the veteran's service treatment records 
include reports of dizziness, headaches, nausea, and left 
middle finger numbness.  Most significantly, a December 1991 
service treatment report stated that the veteran complained 
of "dizziness, [headaches] over last six months, has 
episodes of [decrease] in attention [with] missing what 
people say at time associated [with] dizziness."  The 
assessment was "benign positional vertigo."  These symptoms 
and the assessment bear a striking similarity to the 
veteran's current complaints, and the December 1991 treatment 
date and the report of a 6 month history of the symptoms 
roughly corresponds to the time period directly after the 
Persian Gulf War.  As such, a medical examination is in order 
to determine whether the veteran's current symptoms are 
associated with a known diagnosis, and also whether they are 
directly related to military service.  38 C.F.R. §§ 3.159, 
3.326 (2008); see Littke v. Derwinski, 1 Vet. App. 90, 93 
(1990).

In regard to the veteran's claim for a total disability 
rating for compensation purposes based on individual 
unemployability (TDIU), the Board notes that an 


award of TDIU requires that the veteran first have a 
service-connected disability.  As the veteran is not 
currently service-connected for any disability, the veteran's 
TDIU claim could be either granted or denied based on the 
determination as to whether service connection is warranted 
for the claims on appeal.  Accordingly, the veteran's claim 
of entitlement to TDIU is "inextricably intertwined" with his 
service connection claims and it must be remanded, pending 
the determination of these issues.  Holland v. Brown, 6 Vet. 
App. 443 (1994)

Accordingly, the case is remanded for the following actions:

1.	The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) and Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).

2.	The veteran must be afforded a VA 
examination to ascertain the current 
manifestations and etiology of his 
dizziness, memory loss, headaches, left 
side numbness, nausea, and neck pain.  
The claims file must be provided to and 
reviewed by the examiner.  All tests or 
studies necessary to make these 
determinations must be ordered.  
Thereafter, the examiner must list the 
specific manifestations of each of the 
veteran's claimed symptoms.  Based upon 
review of the service and post-service 
medical records, the examiner must also 
provide an opinion as to whether the 
symptoms are associated with 1 or more 
specific diagnoses, or whether they are 
part of 1 or more undiagnosed 
illnesses.  Regardless of the results 
and opinions given in response the 
above, the examiner must also provide 
an opinion as to whether any of the 
veteran's symptoms and/or diagnoses are 
related to military service.  
Specifically, the examiner must state 
whether 


3.	the veteran's in-service complaints of 
dizziness, headaches, nausea, numbness, 
and decreased attention span are 
related to his current disorders, be 
they diagnosed or undiagnosed.  If any 
of the above requested determinations 
cannot be made without resort to 
speculation, the examiner must 
specifically state this.  A complete 
rationale for all opinions must be 
provided.  The report must be typed.

4.	The RO must notify the veteran that it 
is his responsibility to report for any 
VA examination scheduled, and to 
cooperate in the development of the 
claims.  The consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claims.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the veteran of any scheduled VA 
examination must be placed in the 
veteran's claims file.

5.	The RO must then readjudicate the 
claims and, thereafter, if any claim on 
appeal remains denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  
After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


